         Case 3:20-cv-00047-BSM Document 3 Filed 05/08/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DOUGLAS EUGENE CAUSEY                                                       PLAINTIFF

v.                          CASE NO. 3:20-CV-00047-BSM-PSH

GREENE COUNTY DETENTION FACILITY                                          DEFENDANT


                                        ORDER
      The complaint [Doc. No. 1] is dismissed without prejudice because Douglas Causey

failed to pay the full filing fee or apply to proceed in forma pauperis. Doc. No. 2. It is

certified that an in forma pauperis appeal would not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

      IT IS SO ORDERED this 8th day of May, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
